Stephens, J.
In a suit to recover on a life-insurance policy of a class issued without requiring an examination, and which contains a provision that it shall not take effect unless the insured is in sound health upon the date of delivery of the policy, the testimony of a practicing physician that he treated the insured in September, 1925, which was the only time he had treated her in some seven or i eight years, and found that she was “suffering from high blood pressure and apparently a slight stroke of paralysis,” and that in his opinion she could not have been in sound health one month later or at any subsequent period, and, as appears from the proof of death filed, that the insured died on January 1, 1926, of cerebral apoplexy, the evidence authorized the inference that the insured, at the time of the delivery to her of the policy, which was after October 26, 1925, the date of its issuance, was not in sound health. It was error to direct a verdict for the plaintiff.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.